t c memo united_states tax_court marvin l barmes and barbara j barmes petitioners v commissioner of internal revenue respondent docket no filed date marvin l barmes and barbara j barmes pro_se timothy a lohrstorfer for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether petitioners may deduct depreciation for two automobiles for we hold that they may not - - whether petitioners may deduct as a casualty_loss for the cost of improving and restoring their pond and its surrounding grounds we hold that they may not whether petitioners are liable for the accuracy-related_penalty under sec_6662 for we hold that they are the parties agree that to the extent that we sustain respondent’s determinations increasing petitioners’ income shown on schedule c profit or loss from business a computational adjustment is required for petitioners’ self-employment_tax for unless otherwise indicated section references are to the internal_revenue_code references to petitioner are to marvin l barmes references to mrs barmes are to petitioner barbara j barmes findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners lived in fritchton indiana the fritchton residence when they filed their petition the fritchton residence is located on dollar_figure acres of land the fritchton property petitioners acquired the fritchton residence and property in there is an old farmhouse located near petitioners’ residence on the fritchton property mrs barmes’ mother lived - - in the farmhouse until she died in petitioners remodeled the farmhouse and furnished it as an office in b barbara’s gift shop general business activities in petitioners operated barbara’s gift shop and barmes wholesale barbara’s gift shop the principal_place_of_business of which was pincite main street in vincennes indiana barbara’s gift shop was a wholesale and retail business it is about miles from the fritchton residence petitioners each worked days a week at barbara’s gift shop in petitioner typically worked hours per day and mrs barmes typically worked hours per day during about percent of the time petitioner spent working for barbara’s gift shop was pincite main street and about percent was at the farmhouse in fritchton petitioner had some business meetings in the farmhouse and mrs barmes occasionally did bookwork there the farmhouse was not petitioners’ primary place of business in petitioners’ use of automobiles in petitioners bought a cadillac for dollar_figure anda corvette for dollar_figure petitioner primarily drove the cadillac and mrs barmes primarily drove the corvette during mrs barmes drove the corvette to and from petitioners’ fritchton residence and main street and for personal purposes she q4e- also used the corvette for business errands petitioner drove the cadillac to and from the fritchton residence and main street petitioners’ apartment in petitioners had an apartment above the shop pincite main street the apartment the apartment has one room about by feet with a double bed kitchen television chest of drawers dresser and couch petitioners sometimes used the apartment as a kitchen for their employees and as a first aid room petitioners spent about half of their nights at the fritchton residence in and about half at the apartment c petitioners’ cattle petitioners owned cattle the number of which is not specified in the record at the fritchton property when petitioner was at the fritchton property he fed the cattle petitioners’ son greg barmes also sometimes fed the cattle d petitioners’ pond condition of the pond before the fritchton property contained a pond which was built around the trees bordering the pond were primarily willows and also included red cedars sycamores and cottonwoods petitioners installed a geothermal heat pump in which used water in the pond to heat and cool petitioners’ fritchton residence and the farmhouse - - bight to ten red cedar trees bordering the pond were damaged or destroyed by a wet heavy snowfall that occurred in the weight of the snow broke many of the trees trees and tree limbs fell into the pond from to early petitioners did not replace those trees in petitioners caught fish in the pond and ate them the pond became stagnant and polluted late in because trees had fallen into the pond and had not been removed sediment had accumulated in the pond and the pond was surrounded by brush by the summer of the fish in the pond had died the pond was shallow and smelled bad and its banks had eroded restoration and improvement of petitioners’ pond petitioners hired shepard construction in to restore the pond shepard construction deepened the pond by removing sediment and trees from the bottom of the pond rebuilt a road around the levee removed two peninsulas from the pond created an island in the pond from sediment from the bottom of the pond and soil from the levee and removed trees surrounding the pond including some trees that had not been damaged shepard construction improved the pond beyond its pre-1991 condition and increased its value eb petitioners’ tax_return preparation of petitioners’ return before petitioners sometimes used tax preparers and certified public accountants to prepare their income_tax returns petitioners’ daughter-in-law susan barmes helped them prepare their return susan barmes had worked for petitioners since and had been married to petitioners’ son greg since she had previously worked two or three tax seasons preparing tax returns for h_r block in helping to prepare petitioners’ return susan barmes used a tax_return preparation computer_program irs publication tax guide for small_business for and irs publication depreciation petitioners’ schedule c for barbara’s gift shop petitioners reported gross_receipts of dollar_figure and a net profit of dollar_figure from barbara’s gift shop on a schedule c attached to their income_tax return petitioners deducted the following amounts of depreciation for the two automobiles they placed_in_service in date placed claimed claimed in service vehicle mileage depreciation cadillac big_number dollar_figure corvette big_number big_number petitioners claimed they used each vehicle percent for business the mileage claimed by petitioners for each vehicle was taken from odometer readings at the end of petitioners did not maintain a log or other contemporaneous written records - j- of the business use of the two automobiles for petitioners deducted expenses of dollar_figure on the schedule c they filed for barbara’s gift shop for restoring and improving their pond these expenses did not relate to barbara’s gift shop petitioners’ schedule f petitioners reported on a schedule f profit or loss from farming attached to their return that they had gross_income from their cattle activity of dollar_figure total expenses of dollar_figure and a net_operating_loss of dollar_figure f notice_of_deficiency respondent determined that petitioners were not entitled to deduct the depreciation on the cadillac and the corvette respondent also disallowed petitioners’ deduction of expenses relating to the pond opinion a whether petitioners may deduct depreciation for the cadillac and the corvette for petitioners to be entitled to deduct depreciation on their automobiles for they must prove the amount of business use of each automobile see sec_280f g petitioners must substantiate the business use of their automobiles by adequate_records or other evidence corroborating their own statement of the amount time and place and business_purpose of the automobile use see sec_274 --- - petitioners’ contentions petitioners contend that they used their cars almost exclusively for business purposes and that their use of the cars to drive between their fritchton residence and barbara’s gift shop was travel between two business offices because their cattle business was located at their fritchton residence see sec_274 280f b commuting expenses the expenses of traveling between one’s home and place of business are generally nondeductible personal expenses see sec_262 413_us_838 326_us_465 a taxpayer whose primary business activity is not located at his or her residence may not deduct expenses of traveling between the residence and the business merely because the taxpayer conducts a secondary_business at home see mazzotta v commissioner t c affd 467_f2d_943 2d cir andrews v commissioner tcmemo_1978_135 petitioners conducted their primary business pincite main street even though petitioner fed the cattle when he was at the fritchton property and he and mrs barmes worked some in the farmhouse office petitioners’ primary reason for traveling from the gift shop to the fritchton residence was personal petitioners cite heape v commissioner tcmemo_1992_660 for the proposition that the cost of travel between a taxpayer’s two places of business is business travel petitioners’ reliance on heape is misplaced in heape the taxpayer was a coal miner who also operated a farm we held that even though the taxpayer did a considerable amount of work on his farm he could not deduct his expenses of traveling between the coal mine and his home because as here the primary purpose for the trips was personal petitioners also rely on gosling v commissioner tcmemo_1999_148 and genck v commissioner tcmemo_1998_105 petitioners’ reliance on gosling and genck is misplaced in those cases we held that the taxpayers could deduct the cost of travel between a business the principal location of which was at their home and a second location for the same business in contrast the fritchton property was not the principal_place_of_business of the gift shop we conclude that the primary reason for petitioners’ travel between their gift shop and the fritchton residence was personal see commissioner v flowers supra substantiation petitioners’ only evidence of the amount of business use of the cadillac and the corvette in was petitioners’ testimony petitioner testified that his use of the cadillac was percent business and percent personal petitioners treated the trips - from petitioners’ fritchton residence to barbara’s gift shop as business use petitioners contend that a trip to the shopping mall or a restaurant is business related if the taxpayer makes a business-related telephone call while on the trip we disagree a business telephone call does not change the character of a trip from personal to business see h conf rept pincite 1984_3_cb_1 mrs barmes used the corvette for some personal purposes she did not estimate the amount of her business use of the corvette in petitioners do not have a log records or other corroboration of their testimony relating to their business use of their automobiles as required by sec_274 petitioners did not establish the percentages of business use of the two automobiles see 66_tc_879 65_tc_87 affd per curiam 540_f2d_821 5th cir 56_tc_1225 56_tc_936 affd 456_f2d_1335 2d cir thus petitioners may not deduct depreciation of the cadillac and the corvette for b whether petitioners may deduct the costs of restoring and improving their pond as a casualty_loss petitioners deducted dollar_figure on their schedule c for barbara’s gift shop for restoration of their pond petitioners now contend that they may deduct as a casualty_loss for - their cost of restoring the pond because heavy snows in the winter of that caused the cedar trees to fall into and damage the pond were sudden unexpected and unusual we disagree an individual may deduct losses arising from fire storm shipwreck or other_casualty or from theft sec_165 3_tc_1 a casualty does not include the progressive deterioration of property through a steadily operating cause 120_f2d_253 2d cir affg per curiam 42_bta_206 durden v commissioner supra petitioners contend that the trees fell into their pond from to sufficiently suddenly to constitute a casualty_loss petitioners cite bailey v commissioner tcmemo_1983_685 and helstoski v commissioner tcmemo_1990_382 to support their claim that the deterioration of their pond was not from gradual erosion but was due to a sudden event bailey and helstoski are distinguishable from this case in bailey large portions of the taxpayers’ backyard fell away in to weeks exposing the foundation of their house we held that the soil slippage occurred guickly enough to be a casualty within the meaning of sec_165 similarly in helstoski we treated as a casualty_loss storm damage to the taxpayers’ pond which immediately reduced the value of the taxpayers’ property in contrast in the instant case the pond did not deteriorate suddenly it deteriorated over a year period see 46_tc_302 durden v commissioner supra pincite petitioners contend that they properly deducted their loss in because that was when they first knew the amount of their loss see bailey v commissioner supra petitioners’ reliance on bailey is misplaced in bailey the court held that the taxpayers sustained their casualty_loss in because they could not measure their aggregate loss until that year the damage to their backyard began in date and continued until date thus in bailey unlike the instant case the casualty occurred suddenly even though it occurred in taxable years petitioners may not deduct as a casualty_loss the expenses of restoring their pond in since the damage to the pond occurred gradually c whether petitioners are liable for an accuracy--related penalty for negligence sec_6662 a respondent contends that petitioners are liable for the accuracy-related_penalty for negligence for a penalty is imposed under sec_6662 equal to percent of the part of the underpayment which is attributable to negligence or disregard of rules or regulations see sec_6662 a taxpayer is not negligent under sec_6662 if he - - or she reasonably relied in good_faith on the advice of a competent independent expert or tax professional who had all the information see 469_us_241 111_tc_215 89_tc_849 affd 904_f2d_1011 5th cir affd on other issue 501_us_868 reliance on professional advice petitioners contend that they reasonably relied on the advice of their daughter-in-law susan barmes we disagree petitioner and susan barmes testified that she spent a substantial amount of time helping petitioner prepare petitioners’ tax_return however neither petitioners nor susan barmes described any advice that she gave petitioners regarding the depreciation of their automobiles or the deduction of their restoration of landscaping expenses thus there is no evidence that petitioners relied on susan barmes’ advice on those issues petitioners contend that they were not negligent because they and susan barmes relied on irs publication tax guide for small_business and irs publication depreciation to prepare petitioners’ return we disagree petitioners did not follow the instructions contained in irs publication for example irs publication pincite states if you use your car for both business and personal purposes you must divide your expenses between business and personal_use petitioners did not segregate their business and personal_use of their automobiles similarly irs publication pincite states the cost of restoring landscaping to its original condition after a casualty may indicate the decrease in fair_market_value petitioners’ reliance on that publication to support their claim that they are entitled to claim a casualty_loss relating to the pond is unwarranted because the excerpt relied on assumes that the taxpayer has sustained a casualty_loss it does not indicate how to determine that a casualty_loss has occurred petitioners do not cite any other language from publication which supports their position here thus the publication is not authority for petitioners’ deduction of the pond restoration expenses petitioners were negligent and disregarded rules and regulations petitioners did not indicate what advice they received from susan barmes who helped prepare their return and they did not have reasonable_cause for deducting pond restoration expenses or depreciation on their automobiles without allocating between their business and personal_use we conclude that petitioners are liable for the accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
